Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, including claims 1-16, in the reply filed on 12/07/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2005/0078254).
Regarding claim 1, Lim et al.
a substrate (88); 
a gate insulating layer (90) disposed on the substrate; 
a semiconductor layer (92) disposed on the gate insulating layer and including a first semiconductor; 
a source electrode and a drain electrode (60 and 62) disposed on the first semiconductor; and 
a data line (58) disposed on the gate insulating layer, 
wherein the gate insulating layer includes a first portion overlapping the data line in a plan view and a second portion disposed adjacent to the first portion, and 
wherein the second portion is thinner than the first portion (where pixel electrode 72 is located on the substrate, figure 5).
Regarding claim 2, Lim et al. (figures 4-5) discloses wherein the first semiconductor has an edge parallel to an edge of the source electrode and disposed outside the edge of the source electrode in the plan view (2 and 62).
Regarding claim 3, Lim et al. (figures 4-5) discloses wherein the gate insulating layer is disposed between the data line and the substrate, and the semiconductor layer is absent in an area where the gate insulating layer is disposed between the data line and the substrate. (458 and 147; figure 4).
Regarding claim 4, Lim et al. (figures 4-5) discloses a gate line (52) disposed on the substrate and crossing the data line, wherein the semiconductor layer (147) further includes a second semiconductor disposed at a region where the gate line and the data line cross each other.
Regarding claim 11, Lim et al. (figures 4-5) discloses a display device comprising: 
a substrate (88) ; 
a gate line (52) disposed on the substrate; 
a gate insulating layer (90) disposed on the gate line; 
a semiconductor layer (147) disposed on the gate insulating layer and including a first semiconductor; 
a source electrode and a drain electrode (60 and 62) that are disposed on the first semiconductor; and 
a data line (58) disposed on the gate insulating layer, 
wherein the first semiconductor has an edge parallel to an edge of the source electrode and disposed outside the edge of the source electrode in a plan view, 
wherein the semiconductor layer is absent between the data line and the substrate (portion of semiconductor layer 147; figure 4), and 
wherein the semiconductor layer further includes a second semiconductor disposed at a region where the gate line and the data line cross each other (147).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2005/0078254) in view of Jeon et al. (US 2017/0168332).
Regarding claim 5, Lim et al. discloses the limitations as shown in the rejection of claim 3 above.  However, Lim et al. is silent regarding the source electrode includes a straight line portion.  Jeon et al. (figures 1-4) teaches wherein the source electrode (SE or SEb) includes a straight line portion extending in a direction different from an extending direction of the data line (along the gate line direction GL) and a curved portion extending from the straight line portion, wherein the semiconductor layer (ACT) further includes a first protruded portion having a shape protruded from one side of the first semiconductor, and wherein the first protruded portion of the semiconductor layer overlaps at least a part of the straight line portion of the source electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source electrode as taught by Jeon et al. in order to improve the aperture ratio and the resolution of the display apparatus.
Regarding claim 6, Jeon et al. (figures 1-4) teaches wherein the first protruded portion of the semiconductor layer has an edge parallel to an edge of the part of the straight line portion of the source electrode.
Regarding claim 7, Jeon et al. (figures 1-4) teaches a gate line (GL) disposed on the substrate and crossing the data line, wherein the gate line includes a gate electrode, and wherein the first protruded portion of the semiconductor layer overlaps an edge of the gate electrode.
Regarding claim 8, Jeon et al. 
Regarding claim 9, Jeon et al. (figures 1-4) teaches wherein the second protruded portion of the semiconductor layer has an edge parallel to an edge of at least a first portion of the drain electrode away from a second portion that overlaps the first semiconductor.
Regarding claim 12, Lim et al. discloses the limitations as shown in the rejection of claim 3 above.  However, Lim et al. is silent regarding the source electrode includes a straight line portion.  Jeon et al. (figures 1-4) teaches wherein the source electrode (SE or SEb) includes a straight line portion extending in a direction different from an extending direction of the data line (along the gate line direction GL) and a curved portion extending from the straight line portion, wherein the semiconductor layer (ACT) further includes a first protruded portion having a shape protruded from one side of the first semiconductor, and wherein the first protruded portion of the semiconductor layer overlaps at least a part of the straight line portion of the source electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source electrode as taught by Jeon et al. in order to improve the aperture ratio and the resolution of the display apparatus.
Regarding claim 13, Jeon et al. (figures 1-4) teaches wherein the first protruded portion of the semiconductor layer has an edge parallel to an edge of the part of the straight line portion of the source electrode.
Regarding claim 14, Jeon et al. (figures 1-4) teaches a gate line (GL) disposed on the substrate and crossing the data line, wherein the gate line includes a gate electrode, and wherein the first protruded portion of the semiconductor layer overlaps an edge of the gate electrode.
Regarding claim 15, Jeon et al. (figures 1-4) teaches a gate line disposed on the substrate and crossing the data line, wherein the semiconductor layer further includes a second protruded 
Regarding claim 16, Jeon et al. (figures 1-4) teaches wherein the second protruded portion of the semiconductor layer has an edge parallel to an edge of at least a first portion of the drain electrode away from a second portion that overlaps the first semiconductor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Jeon et al.; further in view of Fujii et al. (US 2006/0086937).
Regarding claim 10, Lim et al. as modified by Jeon et al. teaches the limitations as shown in the rejection of claim 3 above.  However, Lim et al. as modified by Jeon et al. is silent regarding t a storage electrode.  Fujii et al. (figures 1a-1b) teaches a storage electrode (14) disposed between the substrate and the gate insulating layer, wherein the drain electrode (18) includes an expanded portion overlapping the storage electrode, and wherein the semiconductor layer is absent between the expanded portion of the drain electrode and the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage electrode as taught by Fujii et al. in order to improve the storage capacity of the pixel area and simplify the manufacturing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871